Chambers, J.,
delivered the opinion of this court.
By the statute law of this State, an appeal is authorised, as a more convenient and less expensive mode than the writ of error, by which to take the proceedings of a common law court, or court of equity, into the Court of Appeals for revision. Unless by the express provision of some act of Assembly, an appeal will not lie, in any case in which a writ of error would not lie.
It is not claimed, that in relation to the case before us, there is any express provision, by act of Assembly, authorising an appeal.
Jurisdiction of this proceeding is not exercised by the county court, in virtue of its general powers, as a court of common law; it is vested by a special delegation of power, and by the terms of the act which confers it, to be exercised, not according to the forms and course of the common law, but in a special and peculiar mode.
*499Very many instances occur in our statutes, of such peculiar jurisdiction confided to the county courts, occasioned,'without doubt, in part from the fact, that the personal and local information of the judges, qualified them to hear and decide such cases with singular advantage.
Where, from the probable occurrence of legal difficulties, or from other causes, the legislature deemed it proper that the decision should be revised in the superior court, it has been so expressly declared, as in the case of trials upon allegations of fraud against an insolvent petitioner, or upon issues from the orphans court, and other instances.
This peculiar jurisdiction, is, in some instances, conferred also upon inferior tribunals, not considered as courts of common law, in any respect. Thus the power to open, alter, and close public roads, has been given to the levy courts, in some of the counties, concurrently with the county courts; surely no writ of error would avail, to bring before us the proceedings of a levy court, and yet if the legislature had considered it wise to provide for an appeal from the levy court to this court, in such a case, it would only be in analogy to other instances.
It is a general and sound rule, that a writ of error will not lie to a court vested with special jurisdiction, and which does not proceed according to the forms of the common law.
The courts of law will, of course, incidentally enquire into the validity of the judgments of such special jurisdictions, whenever such enquiry becomes necessary in the exercise of their ordinary powers, and it is only in this incidental mode, that their validity may be questioned.
This not being a case in which a writ of error would lie, and the act of 1818, chap. 89, being silent as to an appeal, we think the motion to dismiss must prevail.
APPEAL DISMISSED.